Citation Nr: 1455900	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected tuberculosis (TB).  


REPRESENTATION

Veteran represented by:	Elizabeth F. Lunn, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the November 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The Board notes that although a July 2011VA Form 9 Appeal is construed as a notice of disagreement with a November 2009 rating decision, which denied entitlement to service connection for sleep apnea, such notice of disagreement was not timely filed.  See 38 C.F.R. § 20.201 (2014) (a notice of disagreement is a communication that must be in terms which can be reasonably construed as disagreement with an adjudicative determination and a desire for appellate review); 38 C.F.R. § 20.302 (2014) (notice of disagreement is timely when filed within one year of the date of notice of a determination).  Therefore, the Board does not have jurisdiction over this matter.  Cf. Manlicon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's COPD is proximately due to or the result of the service-connected TB.





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

COPD is secondary to the service-connected TB, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Veteran's claim for entitlement to service connection is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

First, the evidence shows that during the appeal period, the Veteran has been diagnosed with COPD.  See e.g., December 2008 private treatment record from Dr. J.  Thus, the Board finds that the Veteran currently has COPD.  

Second, the Board finds that the evidence is in equipoise as to whether the Veteran's COPD is secondary to the service-connected TB.  Specifically, the Board finds that the June 2009 private medical opinion by Dr. J., with the medical literature of record, and the November 2008 VA medical opinion are of equal probative value.  The Board also notes that the Veteran reported that he has never smoked, to include during service.  See November 2014 Board hearing transcript at p. 8.  The Veteran is competent to report his observations, and the Board finds that he is credible.  

Dr. J.'s June 2009 medical opinion and the medical literature of record support a finding that the Veteran's COPD is proximately due to or the result of the Veteran's TB.  Dr. J. opined that the Veteran's TB is a "direct causing agent" for his COPD.  Dr. J. noted that there are many other case reports that demonstrate that TB can lead to chronic lung disease.  Dr. J. reviewed the Veteran's claims file and his opinion is based on the Veteran's history and medical literature, and Dr. J. has the medical expertise to render an opinion as to the etiology of COPD.  Also, the medical literature, submitted with the July 2010 notice of disagreement, shows that minimal previous TB lesions or past history of TB treatment may cause COPD.  See e.g., Biswajit Chakrabarti, Pete MA Calverley, and Pete DO Davies, Tuberculosis and its incidence, special nature, and relationship with chronic obstructive pulmonary disease, 2 INTERNATIONAL JOURNAL OF COPD 3, 263-72 (2007).  

On the other hand, the November 2008 VA examiner's opinion does not support a finding that the Veteran's COPD is proximately due to or the result of the Veteran's TB.  The examiner reasoned that the Veteran's TB was minimal and confined to the right upper lobe and has been cured for the past 29 years without any evidence of activity.  The examiner also stated that COPD is a generalized lung disease and the Veteran's TB did not cause the COPD.  The November 2008 VA examiner reviewed the Veteran's claims file, his opinion is based on the Veteran's history, and the opinion reflects his medical expertise and training.  

The Board acknowledges that in a July 2010 private medical opinion, Dr. P. opined that the Veteran's COPD is a direct result of his military service.  Dr. P. noted that the Veteran's symptoms of shortness of breath began in service and have worsened since service.  However, there is no indication that Dr. P. reviewed the Veteran's claims file or based the opinion on the Veteran's medical history; therefore, this opinion is of no probative value.       

Based on this evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the COPD is secondary to TB.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's COPD is proximately due to or the result of TB.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for COPD is warranted on a secondary basis.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for COPD is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


